Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are presented for examination.   This office action is in response to the application filed on 2/4/2021.

	Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.
The information disclosure statement (IDS) submitted on 2/4/21, 5/31/21, and 10/6/21 are being considered by the examiner

Specification
Applicants are reminded to update the status of the referenced U.S. applications in the Related Applications section and in any other corresponding area in the specification, if any.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 11, and 22 of the instant application are compared to claims 1, 11, and 22 of US Patent No. 10,963,385 in the following table:
Instant Application
US Patent No. 10,963,385
1. A method for performing pipeline-based accessing management in a server, the method being applied to the server, the method comprising: 


in response to a request of writing user data into the server, 

utilizing a host device within the server to 





start processing an object write command corresponding to the request of writing the user data with a pipeline architecture of the server; 











during processing the object write command with the pipeline architecture, utilizing the host device to input metadata 

during processing the object write command with the pipeline architecture, utilizing the host device to cache the metadata with a first cache module of said at least one pipeline, for controlling the server completing the request without generating write amplification of the metadata regarding the one or more intermediate layers of program modules, wherein the first cache module is a hardware pipeline module outside the storage device layer.


in response to a request of writing user data into the storage server, 

utilizing a host device within the storage server to 

write the user data into a storage device layer of the storage server and 

start processing an object write command corresponding to the request of writing the user data with a pipeline architecture of the storage server, 

wherein the storage server comprises the host device and the storage device layer, the storage device layer comprises at least one storage device that is coupled to the host device, the host device is arranged to control operations of the storage server, and said at least one storage device is arranged to store information for the storage server; 

during processing the object write command with the pipeline architecture, utilizing the host device to input metadata 

during processing the object write command with the pipeline architecture, utilizing the host device to cache the metadata with a first cache module of said at least one pipeline, for controlling the storage server completing the request without generating write amplification of the metadata regarding the one or more intermediate layers of program modules, wherein the first cache module is a hardware pipeline module outside the storage device layer. 












in response to a request of writing user data into the server, the host device within the server 




starts processing an object write command corresponding to the request of writing the user data with a pipeline architecture of the server; 

during processing the object write command with the pipeline architecture, the host device inputs metadata corresponding to the user data into at least one pipeline within the pipeline architecture, wherein the pipeline architecture passes through one or more intermediate layers of program modules within a plurality of program modules running on the processing circuit of the host device, and reaches a storage device layer of the server; and 

during processing the object write command with the pipeline architecture, the host device caches the metadata with a first cache module of said at least one pipeline, for controlling the server completing the request without generating write amplification of the metadata regarding the one or more intermediate layers of program modules, wherein the first cache module is a hardware pipeline module outside the storage device layer. 


the storage server comprises the host device and a storage device layer, the storage device layer comprises at least one storage device that is coupled to the host device, the host device is arranged to control operations of the storage server, and said at least one storage device is arranged to store information for the storage server, wherein: 

in response to a request of writing user data into the storage server, the host device within the storage server writes 

starts processing an object write command corresponding to the request of writing the user data with a pipeline architecture of the storage server; 

during processing the object write command with the pipeline architecture, the host device inputs metadata corresponding to the user data into at least one pipeline within the pipeline architecture, wherein the pipeline architecture passes through one or more intermediate layers of program modules within a plurality of program modules running on the processing circuit of the host device, and reaches the storage device layer; and 

during processing the object write command with the pipeline architecture, the host device caches the metadata with a first cache module of said at least one pipeline, for controlling the storage server completing the request without generating write amplification of the metadata regarding the one or more intermediate layers of program modules, wherein the first cache module is a hardware pipeline module outside the storage device layer. 






in response to a request of writing user data into the server, the host device within the server starts processing an object write command corresponding to the request of writing the user data with a pipeline architecture of the server; 




during processing the object write command with the pipeline architecture, the host device inputs metadata corresponding to the user data into at least one pipeline within the pipeline architecture, wherein the pipeline architecture passes through one or more intermediate layers of program modules within a plurality of program modules running on the processing circuit of the host device, and reaches a storage device layer of the server; and 

during processing the object write command with the pipeline architecture, the host device caches the metadata with a first cache module of said at least one pipeline, for controlling the server completing the request without generating write amplification of the metadata regarding the one or more intermediate layers of program modules, wherein the first cache module is a hardware pipeline module outside the storage device layer.


in response to a request of writing user data into the storage server, the host device within the storage server writes the user data into the storage device layer of the storage server and starts processing an object write command corresponding to the request of writing the user data with a pipeline architecture of the storage server; 

during processing the object write command with the pipeline architecture, the host device inputs metadata corresponding to the user data into at least one pipeline within the pipeline architecture, wherein the pipeline architecture passes through one or more intermediate layers of program modules within a plurality of program modules running on the processing circuit of the host device, and reaches the storage device layer; and 

during processing the object write command with the pipeline architecture, the host device caches the metadata with a first cache module of said at least one pipeline, for controlling the storage server completing the request without generating write amplification of the metadata regarding the one or more intermediate layers of program modules, wherein the first cache module is a hardware pipeline module outside the storage device layer.


Claims 1, 11, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 22 of copending Patent No. 10,963,385 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 11, and 22 of copending Patent  10,963,385 contains every element of claims 1, 11, and 22 of the instant application and thus anticipate the claims of the instant application. See MPEP 804. All claimed elements of claims 1, 11, and 22 in the instant application are contained in the claims of the reference application. The only difference is that the reference claim discloses the more specific “storage server” while the instant application discloses the generic “server” It has been held that a generic invention is anticipated by the species. MPEP 804(I)(B) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims of the instant application therefore are not patently distinct from the earlier patent/application claims and as such are unpatentable over obvious type double patenting. A later patent/application is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claims 2-10 and 12-21 are also rejected on the same grounds of claims 1 and11 as they depend on claims 1 and 11.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-22 are allowable over the prior art of record because a search made does not detect the combined claimed elements as set forth in the claims 1-22.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a method for performing pipeline-based accessing management in a server, the method being applied to the server, the method comprising: in response to a request of writing user data into the server, utilizing a host device within the server to start processing an object write command corresponding to 

The closest prior art, “Apparatus, System, And Method For Conditional And Atomic Storage Operations” by Flynn et al. (US 2016/0140004) discloses an apparatus, system, and method are disclosed for implementing conditional storage operations. Storage clients access and allocate portions of an address space of a non-volatile storage device. A conditional storage request is provided, which causes data to be stored to the non-volatile storage device on the condition that the address space of the device can satisfy the entire request. If only a portion of the request can be satisfied, the conditional storage request may be deferred or fail. An atomic storage request is provided, which may comprise one or more storage operations. The atomic storage 

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this office action,  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show 

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HONG C KIM/Primary Examiner, Art Unit 2138